Citation Nr: 0405124	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of an August 1999 rating decision rendered by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a 
videoconference hearing before the undersigned Member of the 
Board in July 2000.

In February 2001, this case was remanded to the RO for 
further evidentiary development and to ensure compliance with 
VA's duty to assist the veteran in the development of his 
claim.   


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of this appeal have 
been accomplished.  

2.  The veteran did not engage in combat with the enemy and 
he does not have PTSD as a result of a corroborated service 
stressor.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

Through the statement of the case, supplemental statements of 
the case, the Board Remand in February 2001, and various 
letters from the RO to the veteran, particularly a letter 
dated in January 2002, the veteran has been informed of the 
evidence and information necessary to substantiate his claim, 
the information required from him to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and the evidence that he 
should submit.  Although the RO has not specifically 
requested him to submit any pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have all 
pertinent post-service medical records.  In addition, the 
veteran has been afforded an appropriate VA examination.  
Although the RO has not requested the service department to 
verify the veteran's alleged stressors, the veteran has not 
provided stressor information that warrants further 
development of the record.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  

The Board acknowledges that the RO did not comply with the 
Board's remand directive to provide the veteran with another 
VA psychiatric examination.  The Board finds that this was 
harmless error because even if such examination resulted in a 
diagnosis of PTSD, the diagnosis would necessarily be based, 
at least in part, upon inaccurate history provided by the 
veteran.  Such additional medical evidence of PTSD would not 
substantiate the veteran's claim.

In sum, the Board is also satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.

The Board also acknowledges that the RO adjudicated the 
veteran's claim prior to complying with the notice 
requirements of the VCAA and the implementing regulations.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004)., the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 
11.  Pelegrini further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id at 13.

This obviously could not be avoided in this case since the 
veteran's claim was submitted more than a year prior to the 
enactment of the VCAA.  The supplemental statement of the 
case issued in February 2003 reflects that the Decision 
Review Officer addressed the veteran's claim on a de novo 
basis.  There is no indication or reason to believe that the 
decision would have been different had the claim not been the 
subject of prior adjudications.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Moreover, satisfying the strict letter holding in Pelegrini 
would require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the veteran at the end of the line of cases waiting to 
be adjudicated.  In the Board's opinion, no useful purpose 
would be served by this course of action in light of the fact 
that the veteran's claim was considered on a de novo basis by 
the Decision Review Officer in February 2003. 

Accordingly, the Board will address the merits of the 
veteran's claim.  

Evidentiary Background:  At the veteran's service entrance 
examination in September 1963, he gave no history of 
psychiatric problems, and psychiatric evaluation was normal.  
The veteran's service personnel records show that he was 
declared a deserter in October 1964 following a period in 
which he was absent without leave (AWOL).  These records 
confirm that he served with the 1st MAW, MAG-12, from April 
1966 to July 1966 and that he arrived at Chu Lai, Vietnam in 
April 1966.

In June 1966, the veteran was hospitalized at a battalion 
hospital in Vietnam for 4 days because of increasing anxiety 
and shaking all over.  Onset followed receipt of a letter 
from his wife stating that she was obtaining a divorce.  His 
symptoms increased when he was denied emergency leave.  The 
veteran was treated with Thorazine, and the diagnosis was 
acute anxiety reaction and emotionally unstable personality.  
He reported an extremely unstable childhood and family 
situation and his wife was the only person he felt had ever 
cared about him.  He also felt that he had been poorly 
treated by the military as he had the impression that he 
would be able to remain stateside with his wife.  In July 
1966, the veteran was transferred to the U.S. Naval Hospital, 
St. Albans, New York.  The veteran underwent evaluation by a 
medical board, and in July 1966 their diagnosis of 
emotionally unstable personality was established.  It was 
said to be manifested primarily by the veteran's extremely 
chaotic early history, by his inability to tolerate service 
demands and by the degree of anxiety engendered by 
frustration.  The final diagnosis was emotionally unstable 
personality.  The medical board stated that the veteran 
suffered from no disability which was the result of an 
incident of service or which was aggravated thereby.  The 
medical board stated its opinion that the veteran was 
unsuitable for further service by reason of a personality 
disorder and recommended he be discharged from service.  In 
August 1966, the veteran was discharged from service by 
reason of unsuitability.
 
In a statement dated in July 1981, George E. Gardner, M.D., 
stated that the veteran gave a history of nervous exhaustion 
in June 1966 followed by hospital treatment until discharge 
from service.  Dr. Gardner stated that the veteran reported 
feeling tense, and unable to get his breath.  He also 
reported that his hands and feet got numb.  The veteran also 
reported that he became frightened and thought he was going 
to pass out.  In addition, he reported attacks of chest pain, 
shortness of breath and lightheadedness.  The diagnoses were 
nervous exhaustion, duodenal ulcer and vertigo 
(labyrinthitis).  Dr. Gardner stated the veteran had been 
treated over the past 12 years with Librium and Valium for 
his nerves.

At a VA psychiatric examination in August 1981, the veteran 
said that there was virtually no enemy activity near Danang 
and Chu Lai while he was in Vietnam; however, he felt 
frightened that the enemy might strike at any moment.  He 
said that he became increasingly anxious and passed out and 
was evacuated through the Philippines to St. Albans naval 
hospital.  The veteran reported that since discharge from 
service he had continued to feel nervous and tense most of 
the time.  He said he had had panic attacks, but only on 
occasion.  He said that during the past year he missed work 
approximately 1 out of every 6 days because of nervousness.  
After examination, the diagnosis was generalized anxiety 
disorder.  The physician commented that based on the 
veteran's medical records from service, it appeared that the 
anxiety that the veteran experienced on active duty was 
related to separation from his wife, rather than to military 
service, per se.  The physician said it was likely that the 
veteran had problems with his nerves before entering service, 
but he said this could not be stated with certainty.  The 
physician said it seemed to him that the veteran's long-
standing problems with anxiety were not due to his military 
experiences.

Private treatment records dated in the 1990s show that, 
throughout that time, the veteran received prescriptions for 
Valium.  In a patient history database dated in January 1991, 
David M. Scoggin, M.D., noted that the veteran had a medical 
diagnosis of duodenal ulcer from about 1986 and that he had a 
herniated disc as a result of a work injury in 1988.  A 
medication record from Dr. Scoggin lists the veteran's 
chronic problems as chronic low back pain and 
spondylolisthesis.  That record shows that in addition to 
Valium, the veteran was started on Elavil in May 1994.  These 
records do not show a diagnosis of, or treatment for, PTSD.

A hospital summary shows that the veteran was hospitalized at 
Fairfield Medical Center in October 1995 with the chief 
complaints of chest pain and intoxication.  The final 
diagnoses were chest pain and acute bronchitis.  On the 
discharge summary and discharge instructions, Dr. Scoggin 
listed Elavil and Valium among the veteran's medications and 
said their purpose was "back."  In a December 1995 letter 
to another physician concerning an upcoming cardiac 
catheterization, Dr. Scoggin said that the veteran's most 
significant medical problem was chronic low back pain but 
that he also had hypertension, emphysema, gastroesophageal 
reflux disease and was overweight.  Dr. Scoggin noted that 
the veteran's current medications included Valium and Elavil.

In a letter dated in February 1997, Robert H. McCoy, M.D., 
stated that the veteran had been a patient of the Pickaway 
Medical Group since January 1996 and had been treated for 
cardiovascular disease with left ventricular hypertrophy, 
hypertension and reflux esophagitis.  Dr. McCoy stated that 
the veteran was a very tense, hyperactive personality but he 
had never found any evidence of the veteran being suicidal.  
In a letter dated in June 1999, Dr. McCoy stated that the 
veteran had been treated in his office for hypertensive 
cardiovascular disease, anxiety depressive reaction and 
recently discovered diabetes mellitus and that in his absence 
another physician saw the veteran for acute pancreatitis.  He 
also stated that the veteran had been treated occasionally 
for low back pain secondary to an industrial injury.  In 
another letter, also dated in June 1999 and apparently 
concerning the veteran's efforts to obtain a firearm, Dr. 
McCoy stated that the veteran had been his patient at the 
Pickaway Medical Group since January 1996.  He said the 
veteran had been seen every 1-2 months for various problems 
including hypertensive cardiovascular disease.  He also said 
that the veteran had been under treatment for low back pain. 
Dr. McCoy said that the veteran's industrial injury had been 
managed by another physician but that that he had received 
medications for pain and nervousness that could be used for 
suicide or doing harm to himself.  He said that he did not 
feel that the veteran was suicidal.

At a VA psychiatric examination in June 1999, the veteran 
gave a history of problems concentrating as a child.  He gave 
a history of having first sought help for emotional problems 
in service in approximately 1966 when he was having anxiety 
attacks and suffering from depressive symptomatology.  The 
veteran reported he was given Valium and continued to be 
medicated by his family physician and that this continued to 
the present.  The physician noted that the veteran's 
inpatient hospitalization in 1966 was his only 
hospitalization for psychiatric reasons and that currently he 
continued to complain of some of the same symptomatology in a 
milder form.  After mental status examination and testing, 
the Axis I assessment was:  panic disorder with agoraphobia 
and claustrophobia; recurrent major depressive episodes and 
chronic depression; previous history of alcohol dependence, 
sober for last two years; chronic pain syndrome, moderate to 
severe; chronic insomnia; and attention deficit disorder, 
predominately inattentive type, indicated by testing.  The 
physician stated that in his clinical opinion he could find 
no link between the veteran's military experiences and his 
psychiatric symptomatology. 

VA outpatient records show that when the veteran was seen in 
a psychiatry clinic in May 2000.  He gave a history of having 
been hospitalized for the last 41/2 months of service and said 
he received a medical discharge with a diagnosis of 
schizophrenia. The physician noted that the veteran had been 
taking Valium since 1966, which was provided by a 
practitioner in the veteran's community.  The physician 
continued diazepam and hydroxyzine and stated that since 
there was a question of the presence of schizophrenia, a 
trial with olanzapine was indicated.  A VA social work note 
dated in May 2000 indicates that the veteran had reported 
that he was not in combat in Vietnam, but served as a 
battalion switchboard operator in a combat zone and witnessed 
a series of unspecified traumatic events.  

The records show that, at a VA physical examination in June 
2000, the physician noted that the veteran was under the care 
of a VA psychiatrist for manic depressive disorder and 
neurotic depression.  In a mental hygiene clinic note dated 
in July 2000, the physician stated that the veteran had some 
of the symptoms associated with post-traumatic stress 
disorder.  He increased the olanzapine dose and continued 
diazepam and hydroxyzine.

At the videoconference hearing in July 2000, the veteran 
testified that in service he was hospitalized at St. Albans 
naval hospital about 2 months or more.  He testified that the 
only diagnoses he could remember hearing were schizophrenia 
and acute anxiety reactions.  The veteran testified that in 
the early part of 1967 he started receiving treatment for a 
nervous condition from Dr. Gardner.  He testified that he saw 
Dr. Gardner once a month from 1967 to 1985 or 1986 and that 
the doctor treated him with Valium to calm him down.  The 
veteran testified that he had attempted unsuccessfully to 
obtain Dr. Gardner's treatment records.  At the hearing, it 
was explained to the veteran that what was needed was medical 
evidence linking his current disorders to his military 
service.

During subsequent VA outpatient treatment in July 2000, the 
veteran described several stressful incidents during active 
service.  He reported planes being destroyed, the switchboard 
blowing up, and a friend of his having his back burned.  
After these events, the veteran returned to the United 
States.  It was noted that the veteran had "some of the 
symptoms associated with post-traumatic stress disorder."  

In January 2001, the veteran underwent a VA PTSD evaluation.  
He reported an instance when, during his watch, the 
"flightline blew up" and the communication switchboard 
"lit up and became very busy."  He reported that he was in 
a panic state and began pulling connecting lines from the 
switchboard.  As a result of this action, there was a 
breakdown in emergency response systems.  One pilot was 
seriously burned and another died.  He reported that he was 
ordered by a general to leave the tent and was sent to his 
quarters.  According to the veteran, he was handcuffed the 
next morning, put in a truck, and transported to a hospital 
in the Philippines where he received psychiatric care.  He 
was hospitalized for two months and discharged for medical 
reasons.  The examiner social worker noted that the veteran 
appeared "to have symptoms consistent with PTSD related to 
the event described above."  Further evaluation was 
recommended.  

In February 2002, the veteran submitted a completed PTSD 
questionnaire.  He reported that he was assigned to 1 MAW of 
MAG 12 from April 1965 to 1966 and that an unidentified 
person was wounded in action during this time.  In an 
attached statement, he reported that while serving in Chu Lai 
in late 1965 or 1966, his unit sustained a mortar attack.  He 
reported that he was contacting the crash crew when he was 
told to get a corpsman; he looked up and saw a man that had 
been burnt.  From there he was taken to an aid station and 
then admitted to the hospital.  

Analysis:  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 
(2003).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2003), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In the present case, the service records do not show that the 
veteran engaged in combat with the enemy in Vietnam.  
According to his service personnel records, he served in 
Vietnam as an Aviation Supply Man, and he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Rifle Marksman Qualification Badge, none of which is 
indicative of engaging in combat with the enemy. 

Likewise, the official service medical records contradict the 
veteran's claim that he was on duty at a switchboard when 
planes were destroyed on the flightline and that he witnessed 
a fellow marine being burned during this incident.  The 
veteran asserts that he was handcuffed and sent the next 
morning to the Philippines.  However, in 1966 the 
contemporaneous service medical records indicate that the 
veteran presented with psychiatric symptoms after his wife 
had informed him of her desire to terminate their marriage.  
While a detailed history was elicited from the veteran during 
his treatment in 1966, he made no reference at that time of 
an incident on the flightline, the switchboard blowing up, or 
fellow marines being burned.  The relevant service medical 
records, while extensive, make no mention of the combat 
injury later described by the veteran.  The Board places more 
probative value on the veteran's service medical records 
including the report of the medical board and his statements 
made during the course of treatment in 1966 as these records 
are contemporaneous to the veteran's service and report 
detailed evaluation of the veteran's psychiatric condition at 
the time that he asserts his alleged stressors occurred.  

In addition to the foregoing, the Board notes that the 
veteran has made several recent statements that call into 
question his credibility.  He has reported that he served in 
Vietnam from April 1965 to 1966; however, his service 
personnel records show that he arrived in Vietnam in April 
1966.  In May 2000, he reported that he was hospitalized for 
the last 41/2 months of service.  However, the record reflects 
that he was initially hospitalized at the end of June 1966 
and discharged from active duty at the end of August 1966. 

The veteran has also been consistently unable to describe any 
of his claimed stressor events in service with enough 
specificity so as to allow the service department to confirm 
either that that these events actually occurred, or that they 
occurred while he was present.  

In summary, therefore, the preponderance of the evidence 
establishes that the veteran did not participate in combat 
and that his claimed in-service stressor did not occur.  
Accordingly, this claim must be denied.


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



